     Case 2:19-cv-02118-APG-VCF Document 37 Filed 04/15/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     FARMERS INSURANCE EXCHANGE;                    Case No.: 2:19-cv-02118-APG-VCF
 8   TRUCK INSURANCE EXCHANGE; FIRE
     INSURANCE EXCHANGE; MID-CENTURY
 9   INSURANCE COMPANY; and FARMERS                 ORDER EXTENDING DEADLINES AND
     NEW WORLD LIFE INSURANCE                       CONTINUING STAY
10
     COMPANY,
11
                           Plaintiffs,
12   v.

13   AARON CAMPBELL and ALTROVESE
     GRAY CAMPBELL, husband and wife,
14
                           Defendants.
15

16             I have considered the parties’ Joint Motion to Extend Deadlines and Continue the
17    Stay. ECF No. 36.
18    ////
19    ////
20
      ////
21
      ////
22
      ////
23
      ////
24

25    ////

26    ////
27    ////
28    ////
      110987836.1
     Case 2:19-cv-02118-APG-VCF Document 37 Filed 04/15/20 Page 2 of 2



 1            I HEREBY ORDER that this case remains stayed except as described herein.
 2   Plaintiffs’ third-party discovery, including Plaintiffs’ subpoena to Allstate (ECF No. 27), is
 3   not stayed. By April 22, 2020, any party may file a motion to enforce the parties’ settlement
 4   in principle. If a motion to enforce is filed by that date, this case will remain stayed except
 5   for decisions on that motion and the Plaintiffs’ pending motion for contempt sanctions (ECF
 6   No. 29). If no motion to enforce is filed by April 22, 2020, the stay will automatically
 7   expire and litigation on the merits will resume. Plaintiffs’ pending motion for contempt
 8   sanctions (ECF No. 29) is fully briefed and will be held in abeyance until at least April 23,
 9   2020.
10

11                                                      IT IS SO ORDERED:

12

13
                                                        ____________________________________
14                                                      UNITED STATES DISTRICT JUDGE
15                                                      DATED:  ____________________________
                                                        Dated: April 15, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
     110987836.1
                                                  -2-
